Citation Nr: 1507729	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-33 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Gulf Breeze Hospital on July 3, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from August 1985 to August 1990.This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Biloxi, Mississippi. 

A review of the Veterans Benefits Management System (VBMS) reveals additional pertinent documents that have been reviewed by the Board.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran requested a Travel Board hearing before a Veterans Law Judge in a December 2012 VA Form 9.  However, she cancelled that request in an October 2014 Report of General Information.  Therefore, the Travel Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

In January 2011, the Veteran submitted a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" for the American Legion.  This document was signed by both the Veteran and her representative.  In September 2012, the Veteran submitted a new VA Form 21-22 for the Disabled American Veterans.  This document was signed by both the Veteran and the representative.  Under VA law, only one organization, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  See 38 C.F.R. § 14.631(e)(1) (2014).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Thus, it follows that the Disabled American Veterans is the accredited representative of record at this time, as the previous power of attorney for the American Legion was revoked.  The Board further notes that the Veteran's current representative, Disabled American Veterans, has submitted a brief in this case.



FINDINGS OF FACT

1.  On July 3, 2012, the Veteran received private treatment at Gulf Breeze Hospital for a nonservice-connected disability stemming from extreme abdominal pain, nausea, and diarrhea.

2.  The totality of the evidence reveals that the Veteran's private hospitalization on July 3, 2012 for abdominal pain was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

3.  VA facilities were not feasibly available on July 3, 2012, considering the urgent nature of the Veteran's medical emergency when she was hospitalized, and the geographical distance involved to the nearest VAMC.    
 
3.  The Veteran did not remain at Gulf Breeze Hospital on July 3, 2012, beyond the point of stabilization.
  

CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred during treatment at Gulf Breeze Hospital on July 3, 2012.  38 U.S.C.A. § 1725, 5107 (West 2014); 38 C.F.R. §§ 17.53, 17.120, 17.130, 17.1002(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the afternoon of Tuesday, July 3, 2012, the Veteran arrived by private vehicle at the private emergency room of Gulf Breeze Hospital, in Gulf Breeze, Florida at approximately 1:17 p.m.  The Veteran reported experiencing severe left side abdominal pain, nausea, and diarrhea.  These symptoms had been present for several days, but recently intensified.  She decided to go to the private emergency room only when the pain became more "extreme" and "severe."  She was diagnosed with abdominal pain of unknown cause.  She remained at the hospital for close to seven hours before discharge at 7:50 p.m.  The Veteran was prescribed several prescriptions to treat abdominal distress. The Veteran is not service-connected for any disability.  She has no health insurance.  She has submitted a private invoice in the amount of $9,549.00.  

In the August 2012 administrative decision on appeal and the December 2012 Statement of the Case (SOC), the VAMC denied the Veteran's medical reimbursement claim.  In particular, the VAMC determined that VA facilities were feasibly available on the afternoon of July 3, 2012.    

The Veteran, however, requests reimbursement of these unauthorized medical expenses.  She contends that private treatment on the afternoon of July 3, 2012, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  She has also asserted that the nearest VAMC in Biloxi, Mississippi, was not feasibly available at the time of the private treatment due to geographical distance from her location (153 miles) and the severity or urgency of her medical condition.  She has added that the nearby VA Clinic in Pensacola, Florida was not equipped to treat her condition because the situation was emergent.  She also indicated that she called a nearby VA "Women's Clinic" but received a pre-recorded message stating that "if this an emergency, go to the nearest ER."  See October 2012 NOD; December 2012 VA Form 9.

Initially, with regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703.  When demand is only for infrequent use, individual authorizations may be used.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014); Malone v. Gober, 10 Vet. App. 539, 541 (1997).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  However, it is of no consequence, as the Veteran has not established service connection for any disability.  In addition, she is not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, application of 38 U.S.C.A. § 1703(a)(1) for authorized private treatment is unwarranted.  

In addition, with regard to prior authorization, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3) (emphasis added).  There is no requirement for treatment of a "service-connected disability" under this provision.  However, in the present case, there is no evidence or allegation that the Veteran was actually transferred from a VA clinic or hospital to the private hospital.  See Zimick v. West, 11 Vet. App. 45, 52 (1998) ("In order to 'transfer' to a non-VA facility, a patient already would need to be in a VA facility.")  Instead, the Veteran went directly from her residence to the private hospital.  Therefore, as there was no "transfer," this particular category for prior authorization, 38 U.S.C.A. § 1703(a)(3), does not apply here.  In short, the issue of prior authorization is not applicable here, and requires no further discussion.  

Regardless, when a Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because there is no dispute that the treatment in question was rendered for nonservice-connected disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  The Veteran does not have any service-connected disabilities.  There is also no evidence or allegation she is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that she had a total disability permanent in nature resulting from her service-connected disabilities, or that her nonservice-connected abdominal disorder was associated with and aggravating her service-connected disabilities, which in certain instances might have qualified her under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2014).  

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  The Board will apply the more liberal amended law in this case because the Veteran's private treatment occurred in July 2012, subsequent to the October 2008 effective date of the amendments.  

Specifically, the amended statutes expand the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating that emergency treatment means medical care or services furnished, in the judgment of VA (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time (i) as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) as a Department facility or other Federal facility accepts such transfer if at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  See 38 U.S.C.A. § 1725 (West 2014). 

In addition, effective January 20, 2012, VA regulations implementing 38 U.S.C.A. § 1725 and § 1728 were amended to conform to the statutory changes.  See 76 Fed. Reg. 79,067-79,072 (December 21, 2011).  The amendments affected the following Title 38 regulations:  38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008.  

Pursuant to 38 C.F.R. § 17.1002(a)-(h) (2014), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(h) (2014).  

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (providing that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) (2014).  That is, it has been already determined by the VAMC that the claim for reimbursement was timely filed by the Veteran, the Veteran is financially liable to the private providers of treatment, the Veteran is without health insurance, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment, the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided, and the services in question were provided in a hospital emergency department.  See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2014).  

The central issues in the present case thus are the following: (1) whether the private treatment at Gulf Breeze Hospital on July 3, 2012, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (2) and whether a VA or other Federal facility/provider was not feasibly available on July 3, 2012, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1); 38 C.F.R. § 17.1002(b), (c).  Simply stated, in the present case, the Veteran prevails if the Board concludes a medical emergency existed and a VA facility was not feasibly on July 3, 2012, under applicable VA law and regulations.  Incidentally, VA's authorization to make payment beyond the point of stabilization is not at issue here because the Veteran was only hospitalized for a few hours and left on her own accord when her symptoms improved.  See 38 C.F.R. §§ 17.53, 17.1001(d), 17.1005 (2014).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on July 3, 2012, under the amended version of 38 U.S.C.A. § 1725 are met.  In this regard, the totality of the circumstances demonstrates that the Veteran's hospitalization on July 3, 2012, at Gulf Breeze Hospital was emergency treatment under the amended version of 38 U.S.C.A. § 1725.  That is, the evidence of record establishes that on July 3, 2012, a medical emergency existed and that VA facilities at the nearest VAMC in Biloxi, Mississippi were not feasibly available.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

With regard to lay evidence of whether a medical emergency existed, the Veteran has credibly stated that she was experiencing "severe" and "extreme" left side abdominal pain, nausea, and diarrhea.  These symptoms had been present for several days, but recently intensified.  She decided to go to the private emergency room only when the pain became more "extreme" and "severe."  It is apparent from her credible statements that she required immediate treatment on the afternoon of July 3, 2011 for her worsening diarrhea, nausea, and abdominal pain.  The Veteran did not know what was causing the severe pain.  See October 2012 NOD; December 2012 VA Form 9.  Overall, the Veteran's lay assertions as to the existence of an emergent situation are competent and credible.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  

With regard to medical evidence on the issue of whether a medical emergency existed, the medical evidence of record from Gulf Breeze Hospital is somewhat mixed.  In support of an emergent situation, the Veteran remained at the hospital for close to seven hours, the severity of the discomfort was assessed as "high," the symptoms were assessed as "urgent" and "frequent," and the clinical impression indicated the abdominal pain was "acute."  Significantly, the after care instructions advised that it was important that the Veteran return to the nearest emergency room if the symptoms returned.  Also, the fact that a prerecorded VA message at one of its facilities instructed the Veteran to seek emergency treatment, but subsequently determined that a medical emergency did not exist, is contradictory and ultimately adds persuasive value to the Veteran's claim that she thought her situation was an emergency.  As to the medical records against the existence of an emergent situation, it was noted the nausea and abdominal pain had been present for several days before the Veteran sought out treatment, the Veteran had an intermittent history of abdominal pain for one year, the Veteran was able to arrive at the hospital by private vehicle without an ambulance, the Veteran was fully oriented, and the CT scan of the pelvis and abdomen was unremarkable.  Moreover, a November 2012 VA clinician determined that the situation was not emergent. 

The totality of the evidence establishes that a medical emergency existed for this Veteran on July 3, 2012.  In the context of the above findings, it is shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  

The Board now turns to the issue of feasible availability.  The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2014).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.

Also with regards to the issue of feasible availability, payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).  38 C.F.R. § 17.1002(c) (2014).  Although pertaining to treatment of service-connected disabilities, payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.  

The Board concludes that the nearest VAMC in Biloxi, Mississippi was not feasibly available on July 3, 2012.  See 38 U.S.C.A. § 1728(c); 38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c).  As discussed above, as to the urgency of the Veteran's condition on the afternoon of July 3, 2012, her medical condition with "severe" and "extreme" abdominal pain, nausea, and diarrhea was clearly emergent.  She required immediate treatment for her condition.  Both the medical and lay evidence of record confirm this.  

As to the geographical distance, this factor weighs in the Veteran's favor.  The Board takes judicial notice that the nearest VA emergency room from the Veteran's home was the VAMC in Biloxi, Mississippi, which is approximately 153 miles away or over a two hour drive.  See Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  Cotton v. Brown, 7 Vet. App 325, 327 (1995).  In contrast, Gulf Breeze Hospital, where the Veteran was actually hospitalized, was approximately 23 miles away, which is approximately a 33 minute drive.  See Yeoman, 140 F.3d 1443; Dedicatoria, 8 Vet. App. 441.  Thus, the VAMC was much farther away in the context of any emergent situation.  This factor weighs in the Veteran's favor.  An attempt to visit the VAMC for the services required would not have been reasonable, sound, wise, or practicable, as it was too far away given the possible seriousness of the Veteran's condition.  See 38 C.F.R. § 17.120(c).  Also, the Veteran has credibly indicated that she called a nearby VA Women's Clinic to attempt to visit a VA facility that afternoon, but received a pre-recorded message stating that "if this an emergency, go to the nearest ER."  She has added that the nearby VA Clinic in Pensacola, Florida was not equipped to treat her condition because the situation was emergent and it is only a primary care clinic.  

The Board acknowledges that a VA clinician in a November 2012 opinion opined that VA facilities were available, but that clinician provided no rationale for this conclusion - thus it does not outweigh the Veteran's assertions in this regard.  

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during her treatment at Gulf Breeze Hospital on July 3, 2012, is warranted.  38 U.S.C.A. §§ 1725, 5107 (West 2014).  "By requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during treatment at Gulf Breeze Hospital on July 3, 2012 is granted. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


